UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SHELBY MCKNIGHT; RENEE LOWERY;          
LISA PETERSON; GREGORY FLEMING;
NADRA SMITH; PONNETTE SMITH;
SHEILA SMITH; PATRICIA SPENCER;
EDWARD STOKES; SONYA HAIRSTON;
DYNELLE JOHNSON,                               No. 99-1007
                Plaintiffs-Appellees,
                 v.
CIRCUIT CITY STORES, INCORPORATED,
               Defendant-Appellant.
                                        
SHELBY MCKNIGHT; RENEE LOWERY;          
LISA PETERSON; GREGORY FLEMING;
NADRA SMITH; PONNETTE SMITH;
SHEILA SMITH; PATRICIA SPENCER;
EDWARD STOKES; SONYA HAIRSTON;
DYNELLE JOHNSON,                               No. 00-2402
                Plaintiffs-Appellees,
                 v.
CIRCUIT CITY STORES, INCORPORATED,
               Defendant-Appellant.
                                        
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                          (CA-95-964-3)

                       Argued: April 3, 2001

                      Decided: June 19, 2001
2                  MCKNIGHT v. CIRCUIT CITY STORES
    Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.



Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.


                              COUNSEL

ARGUED: Gregory Willis Homer, SWIDLER, BERLIN, SHEREFF,
FRIEDMAN, L.L.P., Washington, D.C., for Appellant. David Jay
Cynamon, SHAW PITTMAN, Washington, D.C., for Appellees. ON
BRIEF: Gerald S. Hartman, John E. Menditto, SWIDLER, BERLIN,
SHEREFF, FRIEDMAN, L.L.P., Washington, D.C.; W. Stephen Can-
non, Pamela G. Parsons, Teri C. Miles, CIRCUIT CITY STORES,
INC., Richmond, Virginia, for Appellant. Atina S. Harley-Boyce,
Amy E. Goldfrank, SHAW PITTMAN, Washington, D.C.; Roderic
V.O. Boggs, Avis E. Buchanan, WASHINGTON LAWYERS’ COM-
MITTEE FOR CIVIL RIGHTS AND URBAN AFFAIRS, Washing-
ton, D.C.; John A. Gibney, Jr., SHUFORD, RUBIN & GIBNEY,
P.C., Richmond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This case is before the court for the third time. See Lowery v. Cir-
cuit City Stores, Inc., 158 F.3d 742 (4th Cir. 1998) [hereinafter Low-
ery I], vacated and remanded, 527 U.S. 1031 (1999); Lowery v.
Circuit City Stores, Inc., 206 F.3d 431 (4th Cir.) [hereinafter Lowery
II], cert. denied, 121 S. Ct. 66 (2000). Presently at issue are orders of
                   MCKNIGHT v. CIRCUIT CITY STORES                       3
the district court concerning costs and attorneys’ fees. We affirm in
part, vacate in part, and remand for further proceedings.

                                    I.

                                    A.

                      PROCEDURAL HISTORY1

   This suit was commenced by 11 black employees and former
employees of Circuit City Stores, Incorporated (collectively, "the
Plaintiffs"). They alleged that Circuit City engaged in racial discrimi-
nation against them and a class of black employees. They sought
relief pursuant to two federal civil rights statutes. See 42 U.S.C.A.
§§ 1981, 2000e-5 (West 1994).

   The case was initially filed in Maryland, but the district court there
transferred it to the Eastern District of Virginia. In Virginia, the dis-
trict court certified a class but then decertified it. Of the Plaintiffs’
non-class claims, most were dismissed before or during the trial; the
remainder were submitted to the jury, which returned a mixed verdict
(as explained in more detail in Part I.B., infra). The jury awarded
compensatory and punitive damages, and the district court granted
injunctive relief. The court also awarded attorneys’ fees and costs to
the Plaintiffs (as discussed in Part I.C., infra).

   Circuit City and the Plaintiffs appealed. In Lowery I, we vacated
certain aspects of the judgment challenged by Circuit City (including
the punitive damage award and the fee and costs awards), affirmed
the remainder of the judgment, and remanded for a recalculation of
fees and costs. See Lowery I, 158 F.3d at 768. The Plaintiffs sought
review in the Supreme Court, raising four issues. The Supreme Court
granted certiorari, vacated our decision, and remanded for further pro-
ceedings in light of Kolstad v. American Dental Ass’n, 527 U.S. 526,
534-46 (1999) (enunciating standard for punitive damages in discrim-
  1
   A full discussion of the facts underlying this litigation appears in
Lowery I. See Lowery I, 158 F.3d at 749-57. We will not recapitulate that
discussion here, although the issues presently before us require a detailed
review of the facts relating to certain aspects of this case.
4                  MCKNIGHT v. CIRCUIT CITY STORES
ination cases). See Lowery II, 206 F.3d at 436. In response, we rein-
stated the punitive damage award but reaffirmed all other holdings in
Lowery I, including the vacatur of the fee and costs awards and the
accompanying remand. See id. at 437.

   On remand, the district court reduced the fee award slightly but did
not alter its prior assessment of costs. The district court also ordered
Circuit City to pay interest from the date of the original fee and costs
awards, denied Circuit City a bill of costs, and awarded the Plaintiffs
fees and costs associated with their certiorari petition. This appeal fol-
lowed.

                                    B.

          RESULTS OF THE PLAINTIFFS’ CLAIMS AND
                  REQUESTS FOR RELIEF

   Because "the most critical factor in calculating a reasonable fee
award is the degree of success obtained," McDonnell v. Miller Oil
Co., 134 F.3d 638, 641 (4th Cir. 1998) (internal quotation marks
omitted), we must consider the extent to which the Plaintiffs prevailed
on their various claims and received the relief they sought. Here, 11
Plaintiffs submitted over 50 claims and requested unspecified dam-
ages and a broad remedial injunction. Ultimately, only two Plaintiffs
prevailed on a total of three claims; they received a combined award
of $288,700, plus limited injunctive relief. A more detailed review of
the Plaintiffs’ claims and their results follows.

                   1. Group Claims and Remedies

   The Plaintiffs filed this case as a class action. The district court ini-
tially certified a class but later rescinded the class certification sua
sponte. See Lowery I, 158 F.3d at 753-54. We affirmed this decision.
See id. at 759.

   Despite decertifying the class, the district court allowed the jury to
consider the Plaintiffs’ allegation that Circuit City engaged in a pat-
tern and practice of discrimination. The jury found for the Plaintiffs
on this claim, but we reversed, holding that individuals may not main-
tain a private, non-class pattern and practice claim. See id. at 761.
                  MCKNIGHT v. CIRCUIT CITY STORES                    5
   In addition, at the close of the proceedings, the district court
entered a broad injunction regulating employment practices at Circuit
City. We vacated most of this decree, affirming only the portion that
sought to remedy discrimination against Plaintiff Renee Lowery. See
id. at 766-67.

                        2. Shelby McKnight

   McKnight alleged that Circuit City delayed her promotion, pro-
moted several less-qualified white employees ahead of her, and then
paid her less than her white peers following her promotion. Some of
these claims were dismissed before reaching the jury, and the jury
rejected the rest.

                        3. Gregory Fleming

   Fleming brought three claims against Circuit City. The district
court entered summary judgment against him on two of these claims
(that he was denied a transfer and that he was demoted). On the third
claim (alleging discriminatory denial of a promotion), the district
court directed a verdict in favor of Circuit City.

             4. Sonya Hairston and Dynelle Johnson

   Hairston and Johnson each submitted two claims. All of these were
dismissed on statute of limitations grounds.

                         5. Renee Lowery

   Lowery was one of the two Plaintiffs who achieved partial success.
She alleged that she was unlawfully denied promotions on six sepa-
rate occasions. Three of her claims were found to be barred by the
statute of limitations. The remaining three were submitted to the jury,
which found for Lowery on one claim and for Circuit City on the
other two. The jury awarded Lowery $5,000 in back pay, $7,500 in
compensatory damages, and $225,000 in punitive damages. We ini-
tially overturned the punitive damage award, but we reinstated it after
the Supreme Court directed us to reconsider our holding in light of
Kolstad. See Lowery II, 206 F.3d at 446.
6                 MCKNIGHT v. CIRCUIT CITY STORES
                          6. Lisa Peterson

   Peterson, the other partially successful Plaintiff, alleged ten sepa-
rate incidents of discrimination, all involving the promotion of less-
qualified white employees. The jury found that two of these claims
were meritorious but rejected the other eight. For the two meritorious
claims, the jury awarded $1,500 in back pay, $2,700 in compensatory
damages, and $47,000 in punitive damages. Peterson’s punitive dam-
age award, like Lowery’s, was initially reversed but then reinstated.
See id. at 447.

                           7. Nadra Smith

  Nadra Smith alleged that Circuit City denied three employment
applications for discriminatory reasons. The district court entered
summary judgment against her on all three claims.

                         8. Ponnette Smith

  Ponnette Smith alleged that Circuit City paid a less-qualified white
employee more than it paid her and promoted less-qualified white
employees ahead of her. The unequal pay claim was denied by sum-
mary judgment, and the district court directed a verdict in favor of
Circuit City on the denial of promotion claim.

                           9. Sheila Smith

   Sheila Smith raised two claims, both involving Circuit City’s fail-
ure to promote her. The district court granted summary judgment in
favor of Circuit City on both claims.

                        10. Patricia Spencer

  Spencer’s eight claims alleged discrimination in promotions, the
denial of requested transfers, and unequal pay. Summary judgment
was entered in Circuit City’s favor on all of these claims.

                         11. Edward Stokes

  Stokes alleged that Circuit City thrice discriminated in promotions
and then transferred him to a position not suitable for him. The dis-
                  MCKNIGHT v. CIRCUIT CITY STORES                     7
trict court granted summary judgment on two of the promotion claims
(on statute of limitations grounds) and on the transfer claim. The third
promotion claim was terminated by directed verdict.

                                  C.

                         FEES AND COSTS

   After the district court entered its judgment, the Plaintiffs moved
for an award of attorneys’ fees pursuant to 42 U.S.C.A. § 1988(b)
(West Supp. 2000) and 42 U.S.C.A. § 2000e-5(k). In computing their
compensable hours, the Plaintiffs’ counsel included the time devoted
to the three successful individual claims, plus the time spent on other
efforts that contributed to the Plaintiffs’ success on their pattern and
practice claim, their demand for punitive damages, and their request
for broad injunctive relief. Counsel excluded time that was devoted
solely to unsuccessful individual claims and made several additional
deductions. Counsel then assessed the value of these hours based on
prevailing rates, which varied according to each attorney’s experience
and location (either Richmond, Virginia or Washington, D.C.). These
calculations resulted in requests totaling $3,596,614 in fees (the lode-
star). Counsel also sought reimbursement for $749,501 in total costs.

   With one modification, the district court accepted these figures.
The court found that the Plaintiffs "obtained excellent results." J.A.
4380. The court further agreed that even hours spent on unsuccessful
individual claims were compensable to the extent that they contrib-
uted to the Plaintiffs’ success in other ways. See id. at 4377 ("[I]t is
entirely feasible that the hours attributed to the plaintiffs who were
unsuccessful on their individual claims aided the plaintiffs in support-
ing and winning on their successful claims."). However, because
these hours were devoted to both successful and unsuccessful claims,
the district court imposed an across-the-board 10% deduction in the
lodestar and the costs request. This resulted in a fee award totaling
$3,236,953 and a costs award totaling $674,551, for a sum of
$3,911,504.

   In Lowery I, we vacated this award. Having reversed the pattern
and practice verdict, the punitive damage award, and much of the
injunction, we "conclude[d] that the Plaintiffs in fact achieved a very
8                  MCKNIGHT v. CIRCUIT CITY STORES
low degree of success." Lowery I, 158 F.3d at 767-68. We therefore
remanded to the district court for recalculation of fees and costs. See
id. at 768. We adhered to this decision in Lowery II but "ac-
knowledge[d] that our affirmance on remand of . . . the award of puni-
tive damages means the Plaintiffs achieved a higher degree of success
in the case than we first determined." Lowery II, 206 F.3d at 448.

   On remand from this court, the district court again characterized
the Plaintiffs as "successful." Supp. J.A. 120. The district court fur-
ther concluded that most of the work performed by the Plaintiffs’
attorneys should be considered in calculating the fee because most of
the Plaintiffs’ claims arose from a "core of facts common to both the
successful and unsuccessful claims." Id. In addition, the district court
found that Circuit City made this case more expensive by "mounting
an aggressive defense." Id. at 121. Based on these considerations, the
court adhered to the previous lodestar calculations but took an addi-
tional 15 percentage-point reduction (for a total reduction of 25% off
the original lodestar), resulting in an award totaling $2,697,454.
Regarding costs, the district court reinstated its previous award of
$674,551. The court also awarded interest from the date of the origi-
nal fee award.2

   In addition, the district court ordered partial reimbursement for the
Plaintiffs’ fees and costs during appellate proceedings. The Plaintiffs
claimed $229,302.50 in fees and $21,743.47 in costs, accounting for
much (but not all) of their time and expenses relating to preparation
of their certiorari petition and their brief in Lowery II. The district
court awarded the sums requested "based on [the] results achieved at
both the Supreme Court and the Fourth Circuit on remand." Id. at 123.

   Finally, the district court rejected a bill of costs submitted by Cir-
cuit City. This bill embraced the filing fees for two notices of appeal,
transcription costs for certain depositions and court proceedings,
copying costs for trial exhibits, and other enumerated expenditures.
Circuit City requested reimbursement totaling $89,560.25.
    2
   The court awarded $775,123 in interest, but the parties agree that this
was a miscalculation and that the correct figure is $660,623. Our resolu-
tion of the other issues in this appeal renders moot any issue regarding
the miscalculation of interest.
                   MCKNIGHT v. CIRCUIT CITY STORES                      9
   The fee and costs awards made by the district court on remand
totaled $4,398,173.97. This is more than 12% higher than the total
award we reversed in Lowery I.

                                   II.

   The primary subject of this appeal is the award of $2,697,454 in
attorneys’ fees for trial-related services. Circuit City contends that the
district court relied on faulty premises and applied inappropriate
hourly rates. We agree in part and therefore vacate the fee award.

   In civil rights cases, the district court has statutory authority to
award attorneys’ fees to "the prevailing party." 42 U.S.C.A.
§ 1988(b); id. § 2000e-5(k); see Hensley v. Eckerhart, 461 U.S. 424,
429 & n.2, 433 n.7 (1983) (noting that the Supreme Court has inter-
preted these statutes to allow prevailing plaintiffs to receive fees in
most cases while prevailing defendants may receive fees only in lim-
ited circumstances). When litigation results in a mixed verdict, as
occurred here, a plaintiff’s success on some issues will suffice to con-
fer prevailing party status. See id. at 433. In awarding fees to a par-
tially successful plaintiff, the district court must consider both the
hours reasonably devoted to the litigation and the degree of success
achieved. See id. at 433-37.

  With these principles in mind, we now consider each of Circuit
City’s arguments. We review the fee award for abuse of discretion.
See Brodziak v. Runyon, 145 F.3d 194, 196 (4th Cir. 1998).

                                   A.

               PREMISES AND PROPORTIONALITY

   The district court premised its fee award on its determinations that
the Plaintiffs were highly successful, that achieving this success
entailed extensive efforts before and during the trial, and that these
efforts were impeded by the conduct of Circuit City during this litiga-
tion. Circuit City challenges all of these premises and asserts that, in
any event, the district court should not have awarded fees so much in
excess of the damage award. We agree with some of Circuit City’s
arguments.
10                 MCKNIGHT v. CIRCUIT CITY STORES
   Initially, we agree with Circuit City that the district court over-
stated the extent of the Plaintiffs’ success. It noted that the Plaintiffs
prevailed on few of their individual claims but opined that this fact
was outweighed by the broader impact of this litigation. According to
the district court, this lawsuit vindicated valuable rights that the Plain-
tiffs share with other employees. This is indeed a proper consider-
ation. See City of Riverside v. Rivera, 477 U.S. 561, 574-75 (1986)
(plurality opinion). However, even with respect to the societal inter-
ests that the Plaintiffs sought to advance, they were only partially suc-
cessful. There were four aspects of the Plaintiffs’ case that had the
potential to influence Circuit City’s conduct beyond its treatment of
the individual Plaintiffs—the motion for class certification, the asser-
tion of a pattern and practice claim, the request for broad injunctive
relief, and the demand for punitive damages. Of these, only the puni-
tive damages effort ultimately proved fruitful, and then only as to the
two successful Plaintiffs. In light of these results, the district court
should not have credited the Plaintiffs with the degree of success sug-
gested in its opinion.

   While we agree that the Plaintiffs achieved limited success, we do
not agree with Circuit City that this success required only minimal
effort. First, the district court found otherwise, and its finding in this
regard is entitled to great deference "in view of the district court’s
superior understanding of the litigation." Hensley, 461 U.S. at 437.
Second, contrary to Circuit City’s assertion, the record establishes
that the Plaintiffs did more than prove three simple discrimination
claims; these claims, and the accompanying demands for punitive
damages, were buttressed by evidence of a widespread pattern of
questionable employment practices. See Lowery II, 206 F.3d at 445-
46, 447 (upholding punitive damage awards based in part on evidence
of the general attitudes of Circuit City’s managers). When claims are
interrelated in this manner, the district court is not required to sort out
the hours devoted to successful claims from those expended on fruit-
less efforts. See Hensley, 461 U.S. at 435 (stating that in many cases,
"[m]uch of counsel’s time will be devoted generally to the litigation
as a whole, making it difficult to divide the hours expended on a
claim-by-claim basis").

  We also reject Circuit City’s complaint that the district court
unfairly characterized the manner in which Circuit City defended
                   MCKNIGHT v. CIRCUIT CITY STORES                       11
itself in this suit. Once again, our deference to such assessments is
considerable, because the district court observes more of each party’s
conduct than is reflected in the record. See Johnson v. Hugo’s
Skateway, 974 F.2d 1408, 1418 (4th Cir. 1992) (en banc) ("[T]he
exercise of discretion in awarding attorneys fees typically is based on
first-hand knowledge of the case and factors bearing on the reason-
ableness of a fee . . . ."). Moreover, the statements by the district court
about Circuit City’s behavior are noteworthy for their even-
handedness:

        Although this case was complex from inception, Circuit
     City made it even murkier by increasing the obstacles to liti-
     gating by mounting an aggressive defense. . . . A defendant
     is indeed entitled to use any litigation strategy that it desires
     and pursue an aggressive defense to achieve its goal; how-
     ever, the defendant cannot complain, and should not be sur-
     prised, when such a strategy increases the fees and expenses
     for which it may be held liable as a non prevailing party.

Supp. J.A. 121. We see no basis for disturbing this conclusion.

   We need not dwell on Circuit City’s remaining argument, that the
fee award should be proportional to the amount of damages awarded.
"The amount of damages a plaintiff recovers is certainly relevant to
the amount of attorney’s fees to be awarded . . . ." City of Riverside,
477 U.S. at 574 (plurality opinion). Nevertheless, both the Supreme
Court and this court have flatly rejected the mechanical application of
ratios in calculating attorney fee awards. See id.; Brodziak, 145 F.3d
at 197. The district court should apply this factor as it sees fit when
it reformulates its fee award.

   In sum, we agree with Circuit City that the district court overesti-
mated the extent of the Plaintiffs’ success, and we therefore vacate the
fee award and remand for further consideration of this issue by the
district court. We reject, however, Circuit City’s arguments with
respect to the complexity of this case and the nature of Circuit City’s
defense; the district court may re-examine these issues, but our man-
date does not require it to do so. Finally, while the amount of dam-
ages recovered is a proper consideration in calculating a fee award,
strict proportionality is not appropriate.
12                 MCKNIGHT v. CIRCUIT CITY STORES
                                    B.

                            HOURLY RATES

   Circuit City next contends that the Plaintiffs’ attorneys, including
those from the District of Columbia, should have been remunerated
at Richmond rates because the trial and most of the related proceed-
ings occurred in Richmond. The Plaintiffs contend that the use of
Washington rates was approved in Lowery I and is not subject to
reconsideration now.

   Initially, we disagree with the Plaintiffs’ procedural argument.
They assert that Circuit City challenged the use of Washington rates
in Lowery I and that we implicitly rejected this claim by not expressly
sustaining it. In both Lowery I and Lowery II, however, we vacated
the fee and costs awards in their entirety and remanded for further
proceedings. Our mandate did not compel the district court to alter
every aspect of its prior awards, but neither was any aspect of those
awards entrenched as the law of the case. See Perillo v. Johnson, 205
F.3d 775, 780 (5th Cir. 2000) (holding that prior opinion addressing
one dispositive issue did not foreclose further consideration of other
issues that were raised on appeal but not addressed).

   With respect to the merits of this claim, the district court upheld the
use of Washington rates on the grounds that the case was first filed
in the Washington area (in Greenbelt, Maryland) and that the Plain-
tiffs "had been building their relationship with [Washington-based
attorneys] for months before the case was transferred to Richmond."
J.A. 4375. These are sound considerations, but other factors are also
relevant. In particular, a transferee court must determine whether the
plaintiffs properly filed their case in the transferor district. See Polk
v. N.Y. State Dep’t of Corr. Servs., 722 F.2d 23, 25 (2d Cir. 1983).
On remand, the district court should consider whether it was proper
to initiate this suit in suburban Maryland even though all of the Plain-
tiffs’ claims arose from their employment in Richmond and most of
the Plaintiffs still resided in the Richmond area.

                                    III.

   Circuit City’s remaining claims challenge the decisions of the dis-
trict court reinstating its original award of trial-related costs, requiring
                   MCKNIGHT v. CIRCUIT CITY STORES                     13
Circuit City to pay interest from the date of the original fee and costs
awards, granting in full the Plaintiffs’ requests for appeal-related fees
and costs, and denying Circuit City’s bill of costs. Circuit City’s
claim regarding the interest award presents a predominantly legal
question, which we review de novo. See Citicorp Real Estate, Inc. v.
Smith, 155 F.3d 1097, 1107 (9th Cir. 1998). The other rulings at issue
are reviewed for abuse of discretion. See Cherry v. Champion Int’l
Corp., 186 F.3d 442, 446 (4th Cir. 1999).

                                   A.

               PLAINTIFFS’ TRIAL-RELATED COSTS

   On remand, the district court reinstated its previous ruling allowing
the Plaintiffs to recover $674,551 in trial-related expenses. The court
offered no explanation for this decision. For this reason, and in light
of our determination that the court relied on erroneous premises dur-
ing proceedings on remand, we vacate the costs award and remand for
further consideration.

                                   B.

                               INTEREST

   Having vacated the fee and costs awards, we must, at the least,
vacate the interest award as well and order recalculation based on new
fee and costs assessments. Circuit City asks us to go further and hold
that the Plaintiffs are not entitled to any interest. We decline to do so.

   In general, a party that has obtained a monetary award is also enti-
tled to interest on that award from the date of the judgment. See 28
U.S.C.A. § 1961(a) (West 1994). The Supreme Court outlined an
exception to this rule in Kaiser Aluminum & Chemical Corp. v. Bon-
jorno, 494 U.S. 827 (1990). In Kaiser Aluminum, the case was tried
in its entirety twice, and the second trial resulted in an award of dam-
ages to the plaintiffs ("the first award"). See id. at 829-30. On motion
of the defendants, the district court ruled that this damage award was
not supported by the evidence and ordered a new trial limited to the
issue of damages; the jury once again awarded the plaintiffs substan-
14                 MCKNIGHT v. CIRCUIT CITY STORES
tial damages ("the second award"). See id. at 830. The district court
reduced the second award, but the full (second) award was reinstated
on appeal. See id. The plaintiffs claimed that they were entitled to
interest from the date of the first award, but the Supreme Court dis-
agreed:

        "[T]he purpose of postjudgment interest is to compensate
     the successful plaintiff for being deprived of compensation
     for the loss from the time between the ascertainment of the
     damages and the payment by the defendant." Poleto v. Con-
     solidated Rail Corp., [826 F.2d 1270, 1280 (3d Cir. 1987)].
     Where the judgment on damages was not supported by the
     evidence, the damages have not been "ascertained" in any
     meaningful way.

Id. at 835-36 (first alteration in original).

   Relying on Kaiser Aluminum and similar cases, Circuit City con-
tends that the Plaintiffs are barred from recovering interest from the
date of the original fee and costs awards because our decisions in
Lowery I and Lowery II vacated those awards and altered several
aspects of the judgment underlying them. We disagree. The narrow
exception set forth in Kaiser Aluminum applies when an initial finding
of liability is vacated, or when an initial computation of damages
lacks factual support. By contrast, the exception rarely, if ever,
applies when an initial liability determination is upheld but the
amount of the award is vacated due to error or abuse of discretion by
the district court. We treat a party’s failure to present sufficient evi-
dence differently from a judge’s legal mistake or misuse of discretion
because it would be unjust to "penalize appellees for the trial judge’s
error." Cordero v. De Jesus-Mendez, 922 F.2d 11, 18 (1st Cir. 1990).

   Here, Circuit City has never contested that it is liable for attorneys’
fees in some amount. Moreover, while Circuit City has criticized the
billing practices of Plaintiffs’ counsel, we have never questioned the
adequacy of the evidence supporting counsel’s fee and costs requests.
Accordingly, it was proper for the district court to award interest from
the date of the initial fee and costs awards (June 25, 1997). And, lest
there be any confusion on remand, we note that nothing in this opin-
ion should be construed to interrupt the accumulation of interest. This
                   MCKNIGHT v. CIRCUIT CITY STORES                    15
interest should be calculated based on the amount of fees and costs
ultimately determined to be appropriate.

                                   C.

                  APPELLATE FEES AND COSTS

   The district court awarded the Plaintiffs $251,045.97 in appeal-
related fees and expenses. This figure represents the full amount
requested by the Plaintiffs’ attorneys. The district court offered no
explanation for its decision beyond a reference to the "results
achieved at both the Supreme Court and the Fourth Circuit on
remand." Supp. J.A. 123. While we agree with the district court that
the Plaintiffs were largely successful in the Supreme Court and in this
court in Lowery II, we vacate this award and remand to allow the
court to explain more fully the analysis underlying this award and to
make any modifications it deems appropriate. In particular, we direct
the district court to address whether the bill submitted by the Plain-
tiffs’ attorneys adequately accounts for the fact that their certiorari
petition was only partially successful. Whatever the district court
decides, interest on the amount ultimately awarded shall accrue from
September 27, 2000, the date the original award was entered.

                                   D.

                 CIRCUIT CITY’S BILL OF COSTS

   The final issue before us concerns the denial of Circuit City’s
request for reimbursement of various costs incurred before and during
trial and on appeal. We affirm in part and vacate in part.

   The "prevailing party" in the district court is ordinarily entitled to
recover costs incurred in district court proceedings. Fed. R. Civ. P.
54(d)(1). The premise of Circuit City’s motion for costs was that it
was the prevailing party at trial, at least as to those Plaintiffs whose
claims were rejected in their entirety. We do not accept this premise.
As we indicated in our discussion of attorneys’ fees, this case was not
a cluster of discrete lawsuits but rather a unified effort by several
claimants whose evidence was mutually reinforcing. Cf. Hensley, 461
16                 MCKNIGHT v. CIRCUIT CITY STORES
U.S. at 435 (noting, in the context of attorneys’ fees, that it is often
appropriate to treat a case as an integrated unit rather than a collection
of separate claims). When the case is viewed in this manner, the
Plaintiffs are entitled to prevailing party status even though they were
only partially successful. See Bly v. McLeod, 605 F.2d 134, 137 (4th
Cir. 1979) ("It is settled that in order to be a prevailing party one need
not win on every issue in the case."). As we stated earlier, the district
court should account for the fact that the Plaintiffs failed on numerous
claims by reducing their costs award. Nevertheless, Circuit City was
not a prevailing party in the district court and is not entitled to an
award of trial-related costs.

   A separate rule, Federal Rule of Appellate Procedure 39, allows the
prevailing party on appeal to recover appellate costs. Circuit City
claims that this rule entitles it to recovery of at least some of its costs
from Lowery I. We agree. The district court granted the Plaintiffs a
partial costs award based on the partial success of their certiorari peti-
tion. Circuit City is entitled to the same treatment with respect to its
extensive success in Lowery I, with due allowance for the fact that the
Plaintiffs achieved a partial modification of Lowery I in their favor.

                                   IV.

   In sum, we (1) vacate the trial-related fee award and remand for
appropriate reductions; (2) vacate the trial-related costs award and
remand for an explanation and appropriate modifications; (3) uphold
the determination that the Plaintiffs are entitled to post-judgment
interest but vacate the amount of interest awarded; (4) vacate the
appeal-related fee and costs awards and remand for an explanation
and appropriate modifications; and (5) affirm in part and vacate in
part the denial of the bill of costs and remand for an appropriate
award of appeal-related costs to Circuit City. In the interest of mini-
mizing further litigation, we hold that each party must bear its own
costs in this appeal. See Fed. R. App. P. 39(a)(4).

                                     AFFIRMED IN PART; VACATED

                                           AND REMANDED IN PART